Citation Nr: 0739189	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for hearing loss in the left ear and denied his 
claim for service connection for hearing loss in the right 
ear.  By a May 2004 rating decision, the RO denied service 
connection for bilateral hearing loss on the merits. 
 
The issues of whether the veteran is entitled to service 
connection for hearing loss in the right and left ears are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied 
entitlement to service connection for hearing loss in the 
left ear.  The veteran was notified of that decision, but 
failed to perfect an appeal of the decision.

2.  The evidence received subsequent to the April 1982 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSION OF LAW

1. The April 1982 rating decision that denied service 
connection for hearing loss in the left ear is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2. New and material evidence has been received to reopen the 
claim for service connection for hearing loss in the left 
ear.  38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. §§ 
3.156, 20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss in the left ear was 
previously denied in an April 1982 rating decision. Although 
the RO readjudicated this issue on the merits in its May 2004 
rating decision, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an April 1982 rating decision, the RO denied the veteran's 
claim for service connection for hearing loss in the left 
ear.  A finally adjudicated claim is an application which has 
been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2007); 38 
C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the April 1982 
decision became final because the veteran did not file a 
timely appeal.

The claim for entitlement to service connection for hearing 
loss in the left ear may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed his application to reopen his 
claim in October 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
dated from May 1968 to May 1970; a March 1976 audiometric 
examination showing mild high frequency sensorineural hearing 
loss in the left ear; and a March 1982 statement from 
veteran's treating physician  indicating that, at the time of 
his 1976 examination, the veteran had complained of ringing 
in his ears and reported loud noise exposure in Vietnam and 
in his current employment.  The RO found that the veteran had 
evidence of hearing impairment in his left ear qualifying as 
a disability for VA purposes.  However, the RO determined 
that there was no evidence that the hearing loss in the 
veteran's left ear was related to his active service, and the 
claim was denied.

The veteran applied to reopen his claim for service 
connection in October 2003.  The Board finds that the 
evidence received since the last final decision in April 1982 
is not cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes VA treatment records dating 
from August 2003 to June 2006, which indicate that the 
veteran is currently diagnosed with moderate bilateral high 
frequency sensorineural hearing loss and has a history of 
military noise exposure.  Additional new evidence consists of 
records of annual audiometric examinations administered by 
the veteran's post-service employer dated from April 1998 to 
May 2003.  These records show that in each year from 1998 to 
2003 the veteran demonstrated hearing loss in both ears that 
met VA's standards for consideration as a disability.  There 
is also a post-service statement from a fellow serviceman and 
two of the veteran's own statements.  These statements 
reflect that the veteran was subjected to high levels of 
noise without the use of hearing protection while serving as 
an M88 tank driver in Vietnam, including on two reported 
occasions when he sustained concussions from nearby 
explosions.  Finally, the Board notes that the veteran has 
already been granted service connection for tinnitus based on 
his exposure to acoustic trauma in Vietnam.  In that 
allowance, VA conceded that the veteran was exposed to 
acoustic trauma in service.

In sum, the Board finds that the newly received VA treatment 
records, audiometric examinations, lay statements, and the 
decision granting service connection for tinnitus are both 
new and material as they corroborate the veteran's contention 
that he was subjected to high levels of noise without the use 
of hearing protection during service.  At the time of the 
April 1982 denial, the record did not show any evidence that 
the veteran had been subjected to acoustic trauma in service.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for service 
connection for hearing loss in the left ear is reopened.

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

ORDER

New and material evidence for the claim of entitlement to 
service connection for hearing loss in the left ear has been 
submitted.  To this extent only, the appeal is granted.


REMAND

The veteran contends that his hearing loss in both ears was 
caused by noise exposure in active service.  The veteran has 
established service connection for tinnitus based upon 
evidence of acoustic trauma sustained during his service as 
an M88 tank driver in Vietnam.  Hence, the veteran may be 
presumed to have been exposed to acoustic trauma in service. 

The service medical records associated with the veteran's 
period of active service reflect that on his May 1968 pre-
service medical examination, his hearing was found to be 
within normal limits.  His service medical records are 
negative for any hearing loss during service.  At the time of 
his separation from service, the veteran was given an 
audiometric examination, which showed no hearing loss.

The first post-service clinical evidence of a diagnosis of 
hearing loss is an audiometric examination dated in March 
1976, which revealed sensorineural hearing loss in the left 
ear that met VA's standards for consideration as a 
disability.  In a March 1982 statement, the audiometric 
examiner related that the veteran had a history of noise 
exposure both in service and in his post-service employment.  
Additionally, the veteran has submitted records of records of 
annual audiometric examinations dated from April 1998 to May 
2003, which show disabling levels of bilateral hearing loss 
for every year during this period.  Finally, the veteran 
reported that over the years he has worked as a machinist and 
has taken part in various recreational activities, including 
hunting.  

On the basis of the veteran's reports of military noise 
exposure, a VA audiologist advised the veteran to file claims 
for service connection for hearing loss in his left and right 
ears.  In making this recommendation, however, the 
audiologist did not review the personnel and medical records 
from the veteran's period of active service.  More 
significantly, the audiologist did not appear to consider the 
veteran's post-service history of occupational and 
recreational noise exposure, the May 1976 audiometric 
examination showing sensorineural hearing loss in the left 
ear, or the subsequent audiometric examinations administered 
annually from 1998 to 2003 showing bilateral sensorineural 
hearing loss.  Indeed, it does not appear that the 
audiologist's recommendation was based upon any evidence 
other than the veteran's own statements regarding his noise 
exposure in service. 

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
underwent a hearing evaluation in which he was found to have 
bilateral sensorineural hearing loss and a history of 
military noise exposure.  However, it does not appear that 
the audiologist who performed his hearing evaluation 
considered any of the other relevant evidence in the 
veteran's claims folder.  In light of this, it remains 
unclear whether the veteran's current bilateral hearing loss 
is more likely related to his in-service history of noise 
exposure, or whether it is more likely related to his history 
of post-service noise exposure.  Accordingly, the Board finds 
that a remand for an examination and opinion addressing the 
etiology of his hearing loss is necessary in order to fully 
and fairly address the merits of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder should be made available to and 
be reviewed by the VA examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  The VA 
examiner should specifically review the 
veteran's audiometric examination 
administered at the time of his 
separation from service, which showed 
no hearing loss; the March 1976 
audiometric examination indicating mild 
high frequency sensorineural hearing 
loss in the left ear, and the 
audiometric examiner's related March 
1982 statement; as well as the 
subsequent audiometric examinations 
dated from April 1998 to May 2003 
showing bilateral hearing loss.  The VA 
examiner should evaluate whether the 
veteran's post-service employment as a 
machinist, and recreational activities, 
including hunting.  The examiner should 
state whether it is as likely as not 
(50 percent probability or greater) 
that the veteran's current hearing loss 
(or any portion thereof) was incurred 
during his service or is the result of 
acoustic trauma during his service.  If 
the VA examiner finds that the 
veteran's current hearing loss is not 
likely related to his active service, 
the opinion should be reconciled with 
the June 2005 determination that the 
veteran's tinnitus was related to 
acoustic trauma sustained in service. 

2.  Then, readjudicate the claim for 
service connection for bilateral 
hearing.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


